Citation Nr: 1636200	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  11-24 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral carpal tunnel syndrome, including as secondary to the service-connected back disability.

2.  Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for bilateral carpal tunnel syndrome, claimed as the result of participating in the Chapter 31 vocational rehabilitation training program.

3.  Entitlement to service connection for left shoulder impingement syndrome, including as secondary to the service-connected back disability.

4.  Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for left shoulder impingement syndrome, claimed as the result of participating in the Chapter 31 vocational rehabilitation training program. 

5.  Entitlement to service connection for right shoulder impingement syndrome, including as secondary to the service-connected back disability.

6.  Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for right shoulder impingement syndrome, claimed as the result of participating in the Chapter 31 vocational rehabilitation training program.
 

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from February 1984 to February 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In February 2012, the Veteran presented testimony relevant to the appeal at a Board hearing held before the undersigned Veterans Law Judge (VLJ) in Washington, DC.  A transcript of the hearing is of record.

In January 2014, the Board remanded the issues on appeal for additional VA treatment records and a supplemental VA medical opinion followed by readjudication of the issues.  Pursuant to the Board's remand directives, VA treatment records from the Augusta VA Medical Center (VAMC) dated from August 2005 to September 2006 were obtained, and VA examinations with medical opinions were provided in January 2015.  The appeals were readjudicated in April 2015.  In consideration thereof, the Board finds that there has been compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

The issues of the issues of compensation for benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for left and right shoulder impingement syndrome, claimed as the result of participating in the Chapter 31 vocational rehabilitation training program, and service connection for left and right shoulder impingement syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There was no wrist injury or disease or nerve injury or disease affecting the upper extremities during service and chronic symptoms of bilateral carpal tunnel syndrome were not manifested during service.

2.  Symptoms of bilateral carpal tunnel syndrome have not been continuous since service separation, and bilateral carpal tunnel syndrome did not manifest to a compensable degree in the year following separation from service. 

3.  Symptoms of the current bilateral carpal tunnel syndrome were manifested many years after service, are not causally or etiologically related to service, and were not caused or permanently worsened beyond the natural progression by a service-connected disability.

4.  The Veteran's performance of repetitive typing for significant periods was an essential part of her VA vocational rehabilitation training to become a medical transcriptionist and proximately caused additional bilateral wrist disability (bilateral carpal tunnel syndrome).  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral carpal tunnel syndrome are not met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for causation of an additional disability of bilateral carpal tunnel syndrome are met.  38 U.S.C.A. §§ 1151, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.154, 3.159, 3.361 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In the November 2008 notice letter sent prior to the initial denial of the claim, the RO advised the Veteran of what the evidence must show to establish entitlement to disability compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claim.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  The RO further informed the Veteran how VA determines the disability rating and effective date once benefits are established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claim, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

In this case, the undersigned VLJ identified the issues on appeal and posed several questions during the course of the hearing in order to solicit testimony regarding the onset of wrist problems and the history of treatment for wrist pain.  As a result of the hearing testimony, the appeals pertaining to bilateral carpal tunnel syndrome were remanded for VA examination with a medical opinion.  In light of the foregoing actions, the Board finds that the undersigned VLJ sufficiently explained the issues on appeal and suggested additional evidence that may be submitted in support of the appeal at the Board hearing. 

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeals.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeals, and the record contains sufficient evidence to make a decision on the appeals.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeals have been obtained or otherwise submitted.

The RO provided the Veteran with VA examinations in November 2009 and January 2015.  The examination reports include all relevant findings and medical opinions needed to evaluate fairly the appeals.  The VA examiners considered the history of the claimed disabilities as provided through interview of the Veteran and review of the record, as well as the Veteran's subjective complaints as it related to the current symptomatology and its effects on daily life and performed a thorough examination; therefore, the VA examiners had adequate facts and data regarding the history and condition of the claimed bilateral carpal tunnel syndrome when providing the medical opinions.  

Although the November 2009 VA examiner did not provide a VA medical opinion in connection with the service connection appeal for bilateral carpal tunnel syndrome, no medical opinion is needed when the weight of the evidence demonstrates no in-service injury, disease, or chronic symptoms during service, and symptoms of bilateral carpal tunnel syndrome were manifested many years after service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required).  For these reasons, the Board finds that the collective VA examination reports are adequate, and there is no need for further medical examination.  

The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed, and no further development is required.  

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran is currently diagnosed with bilateral carpal tunnel syndrome.  As an organic disease of the nervous system, bilateral carpal tunnel syndrome is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  	

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as an organic disease of the nervous system, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service Connection Analysis for Bilateral Carpal Tunnel Syndrome

The Veteran seeks service connection for bilateral carpal tunnel syndrome.  She contends that the current bilateral carpal tunnel syndrome was either caused or aggravated by the service-connected back disability or is otherwise related to service.  

After review of the all lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that the Veteran had a left or right wrist injury or disease or a nerve injury or disease affecting the upper extremities during service, or that chronic symptoms of bilateral carpal tunnel syndrome were manifested during active service.  The service treatment records, which are complete, show no complaint, finding, diagnosis, or treatment for a left or right wrist injury or disease during service.  On the December 1987 service separation report of medical history, the Veteran checked "No" having or having had neuritis.  At the December 1987 service separation examination, the upper extremities and neurologic system were clinically evaluated as normal.     

Because the service treatment records are complete, show report of back and shoulder problems at various times during service without any mention of wrist problems, show an August 1986 physical therapy consultation with no radiculopathy demonstrated and normal upper extremity reflexes, the upper extremities and neurological system were clinically evaluated at the December 1987 service separation examination and determined to be normal, and the Veteran was asked about a history of neuritis on the December 1987 service separation report of medical history and answered "no" while simultaneously reporting shoulder and knee pain, the Board finds that a wrist injury or disease, a nerve injury or disease affecting the upper extremities, and bilateral carpal tunnel syndrome are all conditions that would have ordinarily been recorded during service had they occurred; therefore, the lay and medical evidence generated contemporaneous to service, which shows no wrist injury or disease, no nerve injury or disease affecting the upper extremities, and no chronic symptoms of bilateral carpal tunnel syndrome during service, is likely to reflect accurately the Veteran's physical condition, so is of significant probative value and provides evidence against a finding of a wrist injury or disease, nerve injury or disease affecting the upper extremities, or chronic symptoms of bilateral carpal tunnel syndrome during service.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  As the weight of the evidence demonstrates no wrist or relevant nerve injury or disease, or "chronic" symptoms of bilateral carpal tunnel syndrome during service, the criteria for presumptive service connection under 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service are not met.   

The Board also notes that the service treatment records showing no relevant wrist or nerve injury or disease during service and no chronic symptoms of bilateral carpal tunnel syndrome during service are consistent with the Board hearing testimony.  At the Board hearing, the Veteran testified to not having a left or right wrist injury during service and having no symptoms or problems involving the wrists during service.  See February 2012 Board hearing transcript, page 18.    

The weight of the evidence is against a finding of continuous symptoms of bilateral carpal tunnel syndrome since service, including to a compensable degree within one year of service separation.  The earliest evidence of bilateral carpal tunnel syndrome is in 2006, approximately 18 years after service.  See Board hearing transcript, pages 21-22 (testifying that symptoms of pain and tingling in the hands began around May 2006).  Considered together with evidence of no in-service wrist injury or disease and no in-service nerve injury or disease affecting the upper extremities, the gap of approximately 18 years between service and the onset of bilateral carpal tunnel syndrome symptoms is another factor that tends to weigh against finding of service incurrence and continuous symptoms of bilateral carpal tunnel syndrome since service separation, including to a compensable degree within one year of service separation.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and evidence of a claimed disability is one factor to consider as evidence against a claim of service connection).  As the weight of the evidence demonstrates no "continuous" symptoms of bilateral carpal tunnel syndrome since service, including to a compensable degree within the first post-service year, the criteria under 38 C.F.R. § 3.303(b) for presumptive service connection based on "continuous" symptoms of bilateral carpal tunnel syndrome or manifested to a degree of ten percent within one year of service separation are not met.  38 C.F.R. §§ 3.307, 3.309.

The weight of the evidence is against a finding that the bilateral carpal tunnel syndrome, which was manifested many years after service, is otherwise related to service, to include the service-connected back disability on a causation or aggravation basis.  In this case, the competent evidence does not link the bilateral carpal tunnel syndrome to active service or the service-connected back disability on a causation or aggravation basis.  See 38 C.F.R. § 3.310.  After reporting that nerve conduction velocities were completely within normal limits and determining that there was no evidence of carpal tunnel syndrome, the November 2009 VA examiner provided no medical opinion on the likelihood that bilateral carpal tunnel syndrome was related to service or the service-connected back disability.  

Although the November 2009 VA examiner's statement that there was no evidence of carpal tunnel syndrome is inconsistent with, and outweighed by, VA treatment records reflecting diagnosis of bilateral carpal tunnel syndrome, the Board finds that no medical opinion is needed in this case when the evidence demonstrates no in-service wrist injury or disease, no in-service nerve injury or disease affecting the upper extremities, and no in-service chronic symptoms of bilateral carpal tunnel syndrome.  Any such opinion purporting to relate bilateral carpal tunnel syndrome to service would necessarily be speculative because it would purport to relate the current disability to something that did not in fact occur in service.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

Although the Veteran has asserted that the current bilateral carpal tunnel syndrome is causally related to service, the Veteran is a lay person and, under the specific facts of this case, does not have the requisite medical expertise to be able to diagnose bilateral carpal tunnel syndrome or render a competent medical opinion regarding its etiology where the facts show that no in-service wrist injury or disease, no in-service nerve injury or disease affecting the upper extremities, and no bilateral carpal tunnel symptoms were manifested until many years after service.  Carpal tunnel syndrome is a complex disability involving the neurological system.  Opinions as to causation of carpal tunnel syndrome involve making findings based on medical knowledge and clinical testing results that are not observable by the five senses of a lay person, and include various possible etiologies; therefore, under the facts presented in this case, the Veteran is not competent to diagnose bilateral carpal tunnel syndrome or to opine as to its etiology, where in this case there is an absence of in-service injury, disease, or symptoms, and the symptoms began many years after service.  Thus, while the Veteran is competent to relate symptoms of wrist pain that she experienced at any time, in the absence of in-service injury, disease, or symptoms as in this case, she is not competent to opine on whether there is a link between the disability, which was manifested many years after service separation, and active service or to the service-connected back disability in an anatomically remote location because such diagnosis and nexus require specific medical knowledge and training.  

For these reasons, the Veteran's purported opinions that the current bilateral carpal tunnel syndrome is the result of service or caused or aggravated by the service-connected back disability is of no probative value.  Thus, in consideration of the foregoing, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against service connection for bilateral carpal tunnel syndrome; therefore, the service connection appeal must be denied.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Compensation benefits under 38 U.S.C.A. § 1151 for CTS

Under 38 U.S.C.A. § 1151, compensation may be paid for a qualifying additional disability or qualifying death from VA treatment or vocational rehabilitation as if the additional disability or death were service connected.  38 U.S.C.A. § 1151.  In determining whether a veteran sustained additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b).

In order to constitute a qualifying additional disability, the proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination, or (2) an event not reasonably foreseeable.  

To establish that the provision of training and rehabilitation services "proximately caused a veteran's additional disability, it must be shown that the veteran's participation in an essential activity or function of the training, services, or CWT (Compensated Work Therapy) provided or authorized by VA proximately caused the disability.  38 C.F.R. § 3.361(d)(3).  It need not be shown that VA approved that specific activity or function, as long as the activity or function is generally accepted as being a necessary component of the training, services, or CWT program that VA provided or authorized.  Id.  The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause." 38 C.F.R. § 3.361(d).

At the Board hearing, the Veteran contended that repetitive typing and sitting at a desk for long periods of time while receiving training as a medical transcriptionist while participating in the Chapter 31 vocational rehabilitation program caused bilateral wrist disabilities.  The Veteran asserted that no problems with the wrists before participating in the course.  See Board hearing transcript, pages 6-7, 13.  The Veteran testified that the treating VA physician diagnosed carpal tunnel syndrome only two weeks before completing the medical transcription course and advised that continuance of the training would cause irreparable damage.

After review of the evidence of record, the Board finds that the criteria for compensation under 38 U.S.C.A. § 1151 for bilateral carpal tunnel syndrome are met.  From August 2005 to August 2006, the Veteran participated in VA vocational rehabilitation training with a program goal of securing and maintaining entry level employment in the occupational goal of medical transcriptionist.  VA treatment records document the Veteran's report of bilateral wrist pain beginning approximately in August 2006, and the diagnosis was bilateral carpal tunnel syndrome the following month.  After review of the record and interview and examination of the Veteran, the January 2015 VA examiner opined that it was at least as likely as not that the wrist pain and diagnosis of carpal tunnel syndrome were the direct result of participation in the vocational rehabilitation training program.  

The Veteran's performance of repetitive typing for significant periods was an essential part of the VA vocational rehabilitation training to become a medical transcriptionist.  See Cottle v. Principi, 14 Vet. App. 329, 336 (2001) (the purpose of Chapter 31 is to rehabilitate veterans whose service to our country has resulted in disability and enable them to obtain and maintain suitable employment by embracing a full program of rehabilitation that ends when a veteran has been declared rehabilitated).  Because the participation in the VA vocational rehabilitation training for medical transcription proximately caused additional wrist disability (i.e., bilateral carpal tunnel syndrome) resulting from repetitive typing for significant periods of time, compensation under 38 U.S.C.A. § 1151 for bilateral carpal tunnel syndrome is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for bilateral carpal tunnel syndrome is denied.

Compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for bilateral carpal tunnel syndrome, claimed as the result of participating in the Chapter 31 vocational rehabilitation training program, is granted.


REMAND

Compensation benefits under 38 U.S.C.A. § 1151 for Shoulder Impingement

The issues of compensation for benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for left and right shoulder impingement syndrome, claimed as the result of participating in the Chapter 31 vocational rehabilitation training program, and service connection for left and right shoulder impingement syndrome are remanded for a supplemental VA medical opinion because the VA medical opinions of record are inadequate.  In January 2015, the VA examiner provided contradictory statements when providing rationale for the medical opinions addressing service connection and compensation benefits under the provisions of 38 U.S.C.A. § 1151.  The January 2015 VA examiner opined that it was less likely than not that the bilateral shoulder impingement syndromes were related to participation in the vocational rehabilitation training program; however, the VA examiner also opined that it was less likely than not that the left and right shoulder impingement syndrome was caused or aggravated by the back disability on the basis that the shoulder problems developed while training as a medical transcriptionist during vocational rehabilitation due to spending a significant amount of time typing.  Also, neither the November 2009 VA examiner nor the January 2015 VA examiner discussed the significance of in-service complaints of left and right shoulder pain.  For these reasons, further medical opinion is needed.  

Accordingly, the issues of compensation for benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for left and right shoulder impingement syndrome, claimed as the result of participating in the Chapter 31 vocational rehabilitation training program, and service connection for left and right shoulder impingement syndrome are REMANDED for the following actions:

1.  Obtain a supplemental medical opinion from the January 2015 VA medical examiner who examined the Veteran's shoulder disabilities (or another appropriate medical professional, if the examiner is unavailable).  Another medical examination is not necessary unless needed to provide the requested opinion.  All relevant documents should be made available to and reviewed by the examiner in rendering the opinion.  

a.  Based on review of the appropriate records, the examiner should state, for each diagnosis of a shoulder disability, an opinion as to whether it is as likely as not (i.e., to at least a 50 percent degree of probability) that any current left and right shoulder disability had its onset during service or was otherwise causally or etiologically related to service, to include any symptomatology, event, or incident therein.  The examiner should explain the answer.  

For the purpose of providing the medical opinion, the examiner should discuss the significance of the following complaints of upper back pain and/or shoulder pain during service. 

* In July 1985, the Veteran received treatment for right bicipital tendonitis.  

* In August 1986, the Veteran experienced pain over the bilateral scapular muscles following a July 1986 motor vehicular accident.  

* In September 1986, the Veteran received treatment for continued pain over the left scapular area.  

* In November 1986, the Veteran reported continued mid-upper back pain of one week duration.  

* On the December 1987 service separation report of medical history, the Veteran reported occasional upper left shoulder pain when very cold. 

b.  Based on review of the appropriate records, the examiner should state, for each diagnosis of a left and right shoulder disability, an opinion as to whether it is as likely as not (i.e., to at least a 50 percent degree of probability) that any current left and right shoulder disability was caused by the service-connected back disability.  The examiner should explain the answer.  

c.  Based on review of the appropriate records, the examiner should state, for each diagnosis of a left and right shoulder disability, an opinion as to whether it is as likely as not (i.e., to at least a 50 percent degree of probability) that any current left and right shoulder disability was permanently worsened beyond the normal progression (i.e., aggravated) by the service-connected back disability.  The examiner should explain the answer.  

d.  Based on review of the appropriate records, the examiner should provide an opinion on whether the Veteran sustained any additional shoulder disability either directly or through aggravation of any preexisting condition(s), as a result of participation in the vocational rehabilitation training program.  If so, identify the additional shoulder disability. 

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based should be set forth in the report. 

2.  Thereafter, readjudicate the remanded issues.  If any benefits sought on appeal remain denied, provide the Veteran and the representative with a supplemental statement of the case.  Thereafter, return the case to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


